per curiam:
Estamos ante un lamentable despliegue de violaciones éticas profesionales por parte de dos (2) abogados. Los hechos que dieron lugar a dichas violaciones partieron de la relación profesional (degenerada a un punto irreconocible como tal) habida entre ellos, por lo que se discutirán los casos en conjunto.
En vista, además, de que los alegatos demuestran que no existe controversia de hechos, no hubo necesidad de designar un Comisionado Especial para que rindiera un informe con sus determinaciones de hecho. Véase la Regla 14(e) y (h) del Reglamento del Tribunal Supremo de Puerto Rico de 1ro de mayo de 1996 (4 L.p.R.A. Ap. XXI-A). Procedemos, entonces, a resolver.
I
En enero de 1997, la Leda. Rosaura González Rucci y el Ledo. Alexis I. Irizarry Vega acordaron verbalmente cons-tituirse en una sociedad de naturaleza profesional. Tanto las ganancias como los gastos de la sociedad serían com-partidos por partes iguales. La sociedad concluyó como tal en septiembre de 1998 por diferencias personales entre los querellados.
Al disolverse la sociedad, los abogados decidieron dejar los expedientes de los clientes en la oficina de la licenciada González Rucci. Los clientes de la sociedad tendrían la op-*919ción de elegir con cuál de los abogados continuarían. Si optaban por el licenciado Irizarry Vega, los clientes proce-derían a pedir el expediente en la oficina de la querellada.
Varios de los clientes que optaron por solicitar su expe-diente en la oficina de la querellada, no pudieron obtenerlo en el Tribunal de Primera Instancia. Una de las clientes afectadas por esta actuación de la licenciada González Rucci fue la Sra. María Arache. Esta no recibió su expe-diente, ya que en la oficina de la querellada le informaron que debía ochocientos dólares ($800), por lo que le iban a retener el expediente hasta tanto pagara. La señora Ara-che escribió una carta al Colegio de Abogados y al mes recibió una carta de la licenciada González Rucci, en la que le informaba que podía pasar a recoger el expediente. Cuando la señora Arache fue a recogerlo, la querellada le dijo que no se asustara cuando recibiera la demanda de cobro de los honorarios adeudados. La imposición de con-dicionar la entrega de expediente al pago de honorarios adeudados ocurrió con dos (2) personas más.
La querellada le retuvo al Sr. Ricardo Alexis Guerrero un documento. Dicho proceder le impidió a éste obtener su residencia a tiempo para poder solicitar ingreso a la Es-cuela de Medicina de la Universidad de Puerto Rico.
Cuando el querellado estableció su oficina indepen-diente, solicitó a la agencia federal de inmigración, Inmi-gration and Naturalization Services (I.N.S., por sus siglas en inglés), que le remitiera a su nueva dirección las notifi-caciones de los casos en los que él figuraba como abogado. Esto tuvo como consecuencia el que le enviaran documen-tos de casos, en los cuales el querellado había comparecido como abogado pero como parte de la sociedad profesional que tenía con la licenciada González Rucci. Algunos de esos documentos pertenecían a personas que todavía no habían optado por ser representadas por el licenciado Irizarry Vega.
Notificar cambios de dirección de la representa-*920ción legal tiene el propósito de cooperar con el trámite de los casos y salvaguardar la responsabilidad del abogado que aparece como abogado de récord. Su propósito no es, ni puede ser, como pretendía el querellado, desviar a su aten-ción casos que no le pertenecían. Tal pretensión se vio des-plegada en la nota genérica, con letras de tamaño exage-rado, enviada por el querellado a las personas involucradas (potenciales clientes) en algún asunto pendiente en la I.N.S.
En otra ocasión, el querellado se acercó a dos (2) perso-nas que estaban acompañadas por un licenciado de la ofi-cina de la licenciada González Rucci para entregarles una tarjeta suya de presentación. El licenciado Irizarry Vega les dijo que había cambiado de oficina, que él era el abo-gado de récord y que él les trataría mejor que la licenciada González Rucci.
Se suscitó otro incidente cuando el querellado dejó un mensaje en el contestador automático de la licenciada Gon-zález Rucci que decía: “So pu — , métete la oficina por el cu — , oíste, so pu — ”. El mensaje fue escuchado por dos (2) personas adicionales a la querellada, las cuales expresaron que el tono de voz en el mensaje era alto y agresivo. Reco-nocieron la voz como la del licenciado Irizarry Vega.
La primera queja presentada por el licenciado Irizarry Vega sobre la conducta de la licenciada González Rucci fue el 20 de octubre de 1998. La querellada compareció por escrito el 23 de noviembre de 1998 para solicitar tiempo adicional para contestar la queja. Finalmente, el 17 de diciembre de 1998 presentó su contestación. Esto se dege-neró en un sinnúmero de mociones informativas, contra-querellas y las correspondientes contestaciones presentadas por parte de ambos.
Así las cosas, el 8 de junio de 1999, el señor Mejía Álva-rez acudió junto a la querellada a una cita que éste tenía en la I.N.S. En un momento en que la licenciada González Rucci no estaba presente, el querellado se acercó al señor *921Mejia Alvarez y le hizo preguntas del caso. La querellada se presentó y le preguntó al señor Mejia Alvarez si ella continuaba siendo su representante legal, a lo que éste contestó afirmativamente. Ésta entonces le dijo al licen-ciado Irizarry Vega que el señor Mejia Alvarez era su cliente. Al momento en el que la querellada y su cliente se disponían a cambiar de asientos, el querellado extendió la mano hacia el señor Mejia Alvarez y le gritó: “No le hagas caso quédate ahí, esa es una loca”.
Finalmente, el 5 de agosto de 1999, cuando la quere-llada se disponía a hacer un pago en la ventanilla de I.N.S., se le acercó el licenciado Irizarry Vega y luego de decirle “tú eres una pu — ”, la empujó. La querellada con-testó el empujón y la frase ofensiva con una bofetada. Acto seguido, el licenciado Irizarry Vega le propinó un puño. Tres (3) declarantes que presenciaron la escena afirmaron que la agresión hubiese continuado de no ser por una se-ñora que se interpuso entre ambos. Durante el incidente se escuchó al querellado decir: “Policía, policía, llamen a la policía, a un hombre con espejuelos no se le pega. Llamen a la policía”. La querellada permaneció callada.
La Oficina del Procurador General investigó la conducta de ambos letrados, incluyendo conducta posterior a la pre-sentación de la primera querella, y emitió su Informe el 14 de abril de 2000. En éste se le imputó a la licenciada Gon-zález Rucci violaciones al los Cánones 20, 29, 30 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. De otra parte, le imputó al licenciado Irizarry Vega violaciones a los Cánones 29, 30, 35 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Resolvemos que los querellados incurrie-ron en dichas violaciones. Veamos.
I — i
Determinamos que la licenciada González Rucci incu-rrió en conducta que viola los Cánones 20, 29 y 38 del Có-*922digo de Ética Profesional, supra. El licenciado Irizarry Vega, por su parte, incurrió en violaciones a los Cánones 29, 35 y 38, supra.(1)
El Canon 20 del Código de Ética Profesional, supra, le exige a la abogada hacer entrega al cliente, o al que era su cliente, del expediente y de todo documento relacionado con el caso. Hemos resuelto que una vez el cliente solicita la entrega del expediente, la abogada viene obligada a entregarlo de inmediato y sin dilación alguna. In re Avilés Vega, 141 D.P.R. 627 (1996). La abogada no tiene derecho de retención de documentos del cliente por éste no haber pagado honorarios. Nassar Rizek v. Hernández, 123 D.P.R. 360 (1989).
La licenciada González Rucci retuvo indebidamente ex-pedientes que fueron solicitados por las personas a quienes pertenecían dichos documentos. Incurrió en este tipo de conducta en tres (3) ocasiones con tres (3) personas distintas. Además de estas tres (3) personas, la querellada le retuvo un documento al señor Guerrero. Dicha retención le impidió a éste obtener su residencia a tiempo para poder solicitar ingreso a la Escuela de Medicina de la Universi-dad de Puerto Rico.(2)
El Criterio General de los restantes cánones vulnerados expresa que “[l]a preservación del honor y la dignidad de la profesión y la buena relación entre compañeros es responsabilidad ineludible de todo miembro de la profesión legal y para ello todo abogado debe observar con sus *923compañeros una actitud respetuosa, sincera, honrada y de cordialidad y cooperación profesional, velando siempre por el buen ejercicio de la profesión legal”. Art. 27, Criterio General, 4 L.P.R.A. Ap. IX. Las actuaciones de los quere-llados están plagadas de faltas a este criterio general ético.
Al licenciado Irizarry Vega le imputaron violación al Canon 35 del Código de Ética Profesional, supra, el cual le exige al letrado sinceridad y honradez hacia sus compañeros. No se considera sincero ni honrado el utilizar medios que sean incompatibles con la verdad. El citado Canon 35 le impone un deber de sinceridad y honradez al abogado erga omnes. Éste incluye a sus representados y clientes potenciales. In re Soto, 134 D.P.R. 772 (1993).
A ambos abogados se le imputaron violaciones al Canon 29 del Código de Ética Profesional, supra. Dicho canon dispone que debe evitarse escrupulosamente toda cuestión personal entre los abogados y proscribe conducta impropia entre abogados al tramitar los pleitos. In re Martínez, Odell I, 148 D.P.R. 49 (1999). La preservación del honor y la dignidad de la de la profesión legal exige una buena relación interpersonal entre abogados. In re Martínez Texidor, 130 D.P.R. 905, 916 (1992). A fin de cuentas, la estatura moral e intelectual inherente al ejercicio de la abogacía impone un debate jurídico libre de personalismo y posiciones subjetivas que lo degraden a vulgar diatriba. En In re Martínez Texidor, supra, citando a García Santiago v. Acosta, 104 D.P.R. 321 (1975), y Deberes del Abogado para con los Tribunales, Criterio General, Cánones 9 y 29 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
A pesar de que los querellados no estaban en un debate jurídico, dirigiéndose directamente a un tribunal, la con-ducta entre ellos se degradó a una vulgar diatriba dentro de la solemnidad que debe caracterizar al ambiente jurídico. Muchas de las actuaciones ocurrieron dentro del I.N.S., sus salas y en los respectivos bufetes frente a terce-ras personas. Éstas afectaron directamente a sus clientes, *924quienes fueron expuestos a una vulgar lucha entre los que-rellados para ver quién retenía a quién, obviando el buen ejercicio de la profesión legal y poniendo en riesgo los de-rechos de sus clientes. No cabe duda que ambos querella-dos violaron el Canon 29 del Código de Etica Profesional, supra.
Además, a ambos abogados le imputaron violación al Canon 38 del Código de Etica Profesional, supra. Éste dispone que el abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y la dignidad de su profesión. En su conducta como funcionario del tribunal, deberá interesarse en hacer propia y cabal aportación hacia la consecución de una mejor administración de la justicia. Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en la vida privada como en el desempeño de su profesión debe conducirse en forma digna y honorable.
No se considera una aportación hacia la consecución de una mejor administración de la justicia la utilización abusiva de los medios judiciales. La continua presentación de quejas, contra contraquejas, mociones de información adicional por parte de los querellados procuró convertir al honorable tribunal en un cuadrilátero para ventilar sus rencillas personales. Cabe señalar, además, que el lenguaje utilizado en las comparecencias escritas deja mucho que desear y habla poco del profesionalismo que debe distinguir y caracterizar a los letrados.
El incidente violento entre los querellados ocurrido en las facilidades de I.N.S. dista vastamente de la forma digna y honorable en que deben conducirse los abogados, tanto en su vida privada como en la profesional. Los que-rellados, con su conducta, denigraron la dignidad y el honor de la profesión. Es inconcebible que la conducta agre-siva y violenta de los querellado sea considerada como su máxima capacidad para exaltar la dignidad y el honor de la profesión. Éstos dieron un pobre ejemplo a la ciudadanía *925en cuanto a la forma correcta de pacíficamente resolver las diferencias de criterio.
III
En vista de lo anterior, determinamos que los querella-dos incurrieron en las violaciones éticas imputadas. No cabe duda de que la conducta de los querellados fue una de patente gravedad. Sin embargo, el 13 de septiembre de 1999, éstos presentaron una “Moción conjunta para solici-tar desistimiento y archivo. En ésta expresan arrepenti-miento y el compromiso de no reincidir. Consideramos es-tas manifestaciones como atenuantes, por lo que impondremos una sanción de suspensión de la profesión de la abogacía por un término de seis (6) meses a partir de la notificación de esta opinión per curiam y hasta que otra cosa disponga este Tribunal. La sanción entrará en vigor inmediatamente después de dicha notificación.
El Tribunal, además, le impone al querellado Irizarry Vega y a la querellada González Rucci el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos, y les ordena a devolver cualesquiera ho-norarios recibidos por trabajos no realizados. También de-berán informar de su suspensión a los distintos foros judi-ciales y administrativos del país.
Los querellados deberán certificarnos en treinta (30) días contados a partir de la notificación de esta opinión per curiam, el cumplimiento con estos deberes, notificando también al Procurador General. Se ordena, además, la in-cautación inmediata del protocolo notarial de los querella-dos, quienes hasta la fecha de este per curiam estaban ac-tivos en el ejercicio de la notaría.

Se dictará la correspondiente sentencia.


 El Informe del Procurador General expresa que los querellados incurrieron en violación al Canon 30 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Dicho canon se titula “Derecho a dirigir los incidentes del juicio” y se refiere al trato que debe haber entre abogados durante la preparación, celebración y culminación del juicio. Sobre el particular, las presiones o influencias de los clientes no deben menos-cabar el trato generoso y considerado entre abogados. Consideramos que los hechos de este caso no justifican una determinación de violación al referido Canon 30.


 Aunque aquí no estamos frente a un caso de daños y perjuicios, hemos reco-nocido tal acción cuando un abogado retiene indebidamente el expediente o algún documento de una persona. Véase Méndez Rodríguez v. Morales Molina, 142 D.P.R. 26 (1996).